Citation Nr: 1209756	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  10-02 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel

INTRODUCTION

The Veteran served on active duty from February 1988 to February 2008.

These matters initially came before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, denied entitlement to service connection for PTSD. 

The Veteran's initial claim was specifically for entitlement to service connection for PTSD.  However, based on the holding in the decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), her claim has been recharacterized as one for an acquired psychiatric disorder, to include PTSD.  

The Veteran provided testimony at a December 2011 hearing at the RO before the undersigned.  The transcript has been associated with the record.


FINDINGS OF FACT

1.  The Veteran's reports of in-service episodes of military sexual trauma are credible and supported by credible evidence of behavior changes in response to the trauma.

2.  The Veteran has current psychiatric disabilities, namely PTSD and panic disorder with depression, that have been linked to an in-service stressor by competent medical evidence.


CONCLUSION OF LAW

A current psychiatric disability was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

In light of the Board's favorable decision in granting of service connection for a psychiatric disorder, the claims are substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance 'if no reasonable possibility exists that such assistance would aid in substantiating the claim'); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Service connection - laws and regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ('[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence').

Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency (a legal concept determining whether testimony may be heard and considered) and credibility (a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the absence of proof of present disability there can be no successful claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C.A. § 1131 as requiring the existence of a present disability for VA compensation purposes).

If a PTSD claim is based on Military Sexual Trauma (MST) or in-service personal assault, evidence from sources other than the Veteran's service records may corroborate her account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(4) (2011).

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. Id.

The term "military sexual trauma" refers to "psychological trauma, which in the judgment of a mental health professional employed by the Department, resulted from a physical assault of a sexual nature, battery of a sexual nature, or sexual harassment which occurred while the Veteran was serving on active duty or active duty for training."  38 U.S.C.A. § 1720D(a)(1) (2011).  Sexual harassment is defined as "repeated, unsolicited verbal or physical contact of a sexual nature which is threatening in character."  38 U.S.C.A. § 1720D(d) (2011).  As stated in the enclosure to a December 2011 Training Letter, this definition is suitable for use by the Veterans Benefits Administration, since there is no comparable legal definition other than the broader term "personal assault" found in PTSD regulations at section 3.304(f)(5).  See Veterans Benefits Administration Training Letter 11-05: Adjudicating Posttraumatic Stress Disorder (PTSD) Claims Based on Military Sexual Trauma (MST). 

During the pendency of the appeal, the Court held that a claim for service connection for a psychiatric disability encompasses all psychiatric symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, in a claim for service connection for PTSD, the Board typically adjudicates all diagnosed psychiatric disorders even if they are not specifically claimed by the Veteran.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

At her hearing, the Veteran testified that, while she was stationed in Oman as a supply technician, a local national man approached her, hugged her commented that she was a "nice, strong baby-making woman."  She noted that the man continued to make trips to the warehouse to pick up supplies, and continued to look for her while he was there.  She indicated that the man's actions frightened her because of the heightened security issues while deployed in Oman, and she feared that if something happened, no one would be able to find her.  She did not report the incident but noted that the other airmen knew that the situation made her uncomfortable and that they would warn her when he man arrived.  She would remain in her office in order to avoid him.

She indicated that her current symptoms included panic attacks, nightmares, anxiety, and the feeling of detachment from the people around her, including her husband.  

The Veteran's service treatment records do not reflect any treatment for or reports of a psychiatric disorder, including PTSD.  As noted above, the Veteran was discharged in February 2008.

The Veteran was seen in July 2008 for anxiety, which had been present for the previous five years.  The examiner noted that her anxiety was possibly a component of PTSD, and advised her to seek treatment.  

Additional VA medical records showing treatment in July 2008 reflect that the Veteran had a positive screening for PTSD.  Upon examination, it was noted that the Veteran had nightmares, panic attacks, anxiety and hypervigilance and other symptoms of PTSD since returning from several deployments in 2001.  The Veteran reported that she had been sexually harassed while she was deployed in Oman and indicated that she feared that she would be abducted.  She reported that she had been sexually abused as a child and that the experience exacerbated anxiety about males in general.  The examiner noted that the Veteran was a victim of non-combat military sexual trauma, in that she was sexually harassed by a client in the Middle East.  The examiner found that the Veteran met the criteria for a diagnosis of chronic PTSD.  

An August 2008 VA mental health evaluation reflects that the Veteran reported that she had been experiencing distressing dreams, memories and hypervigilance since her deployment to Oman in 2002.  While she reported no exposure to combat stressors during her deployment, she stated that she felt that she and the soldiers she was responsible for were ill prepared for a potential attack by enemy fire.  She explained that this deployment was one of the first into that region after 9/11.  In addition, she recounted that a local man who was an employee of the base approached her and hugged her and made a comment about her physical suitability for having children.  She indicated that she allowed him to hug her a second time, and avoided him thereafter.

She recalled that, during this deployment, she became acutely aware of her surroundings, tending to check for safety or a manner of escape in the event there was an enemy attack.  She indicated that this behavior pattern continued to the present day.  

The Veteran endorsed panic attacks which she described as involving feeling of anxiety, rapid breathing, increased in heart rate, dizziness, and derealization.  The attacks began with a tightening in her chest followed by changes in her breathing.  She indicated that these attacks began a year prior to the examination, and that she experienced them on a daily basis.  The examiner noted that, with regard to PTSD symptoms, the Veteran was reliving her experiences of deployment with associated avoidance behavior and that she reported only one hyperarousal symptom.  The examiner also noted that the Veteran denied exposure to any events, combat-related or otherwise, that posed a threat of serious injury or death to her.

The examiner found that the Veteran had symptoms of depression, including loss of interest, appetite increase, sleep disturbance, lack of energy, poor concentration, feelings of guilt, and feeling both slow and restless.

The examiner diagnosed panic disorder, without a history of agoraphobia, depressive disorder, not otherwise specified, and to rule out PTSD.  It was noted again that the Veteran's panic attacks began a year prior, and continued to occur on a daily basis.  The examiner stated that further information was needed to determine the source of the Veteran's symptoms, such as her nightmares and the seemingly intrusive nature of her memories of her experience in Oman to determine the source of the distress or if they are due to a traumatic event or events.

The examiner opined that it was not unlikely that the Veteran could have developed panic disorder following the stress of her deployment to Oman, and that, per her description, her perception of survival during her deployment was based upon her ability to be watchful or danger and to take steps to secure her safety and the safety of those under her command.  The Veteran continued to the watchful, utilizing the skills she learned for survival in Oman in her present daily life, which did not fit her environment, causing an increase in panic-like symptoms.  The examiner noted that the Veteran's clinical presentation was complicated by her history of childhood trauma, as the negative consequences may also have an influence on her current level of anxiety.

February and April 2010 VA medical records show that the Veteran indicated that she was doing well and had no current panic attacks.  She continued to take her medication.  The examiner diagnosed panic disorder without agoraphobia and symptoms of PTSD.

An April 2011 VA examination report shows that the Veteran reported that she was not experiencing panic attacks at that time.  The examiner did note that the Veteran childhood sexual trauma made her more vulnerable to developing PTSD subsequent to trauma events.  The examiner diagnosed the Veteran with panic disorder, in remission.  

The examiner provided an addendum in May 2011, in which she clarified that the notation "remission" meant that she did not meet the criteria for this disorder at this time, although she had met the criteria in the past.  The examiner concluded that it remained correct that the Veteran did not meet the criteria for any Axis I disorders at the time of the examination.

A December 2011 VA medical record reflects the Veteran's reports that she had noticed panic attacks for two to three months, which had progressively worsened to a weekly occurrence and were unprovoked, accompanied by shortness of breath, anxiety and palpitations.  She continued to take her medication.

Analysis

The record reflects that the Veteran has been found to have a psychiatric disability, variously diagnosed a panic disorder and PTSD.  While at times the Veteran had been found to be virtually symptom free-in fact the April 2011 examiner could not diagnose a psychiatric disorder-it appears that the Veteran has been on psychiatric medications since July 2008, when she began treatment.  In any event, the Veteran is shown to have a current disability.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).

The Veteran's claim is based upon military sexual trauma, which, as noted above, includes sexual harassment.  The Veteran has asserted that while she was stationed in Oman, a local man harassed her.  It appears from her reports that the verbal and physical contact occurred only one or possibly two times; however, the man repeatedly sought out the Veteran and she avoided him by remaining in her office.  The contact was unsolicited and sexual in character.  While not overtly threatening, the Veteran has asserted that she felt threatened based upon the circumstances of her deployment in Oman.

The Veteran is credible in her reports of these incidents.  Her service personnel records confirm that she was stationed in Oman from September to December 2002 as a Noncommissioned Officer in Charge Receiving Station, Storage and Issue Section and Hazardous Material Section.  She has consistently reported the local man's harassment, and has noted that she changed her behavior based upon these incidents by avoiding contact with the individual.  In addition, when the Veteran was first treated in July 2008 for anxiety, she indicated that it began five years prior, which would indicate an onset in 2003.  The Veteran returned from her deployment to Oman in December 2002.

While the Veteran does not have the medical expertise to make a diagnosis or a determination on etiology, she is competent to report symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994), Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  At the time of her July and August 2008 treatment, she indicated that her panic attacks had been ongoing for a year.  The Veteran was discharged from active duty in March 2008, which would indicate an onset during active duty, and continued symptomatology since discharge.  Savage.  The Veteran's service treatment records do not reflect that she reported these attacks while on active duty; however, this fact alone cannot be used to determine that the Veteran's reports lack credibility, but can be weighed in light of the whole record of evidence determining whether her reports are credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  

In this case, the Veteran is credible in these reports.  The symptoms that she has described are not necessarily of the character that one would report on physical examination.  In addition, while she indicated that these panic attacks were occurring once per day in July and August 2008, she has not contended that they occurred with such frequency while on active duty, making it questionable that she would report these attackes if they were happening inrequenly while still on active duty.  With regard to her overall credibility, the Veteran has been consistent in her contentions throughout the claims process.  Therefore, in light of the record, her reports of the onset of panic attacks while on active duty are considered credible.

Finally, the medical evidence of record links her psychiatric disabilities to the MST in Oman.  The July 2008 diagnosis of PTSD is based upon her sexual harassment while stationed in Oman.  The August 2008 examiner found it was not unlikely that the Veteran could have developed her panic disorder following the stress of her deployment to Oman.  It was noted that she continued to the watchful, utilizing the skills she learned for survival in Oman in her present daily life, which did not fit her environment, causing an increase in panic-like symptoms.  While the April 2011 VA examiner could not diagnose a psychiatric disability, she did note that the Veteran's childhood sexual trauma made her more vulnerable to developing PTSD subsequent to additional trauma.  The Veteran herself indicated that she felt that the incidents in Oman exacerbated her mistrust of men in general.

As such, service connection for a psychiatric disability diagnosed as PTSD and panic disorder with depression is warranted.









ORDER

Service connection for a psychiatric disability, diagnosed as PTSD and panic disorder with depression, is granted.





____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


